Name: Commission Regulation (EEC) No 2102/91 of 17 July 1991 on the reduction coefficient on cereals for the 1991/1992 marketing year concerning the overall amounts of the aid under the special arrangements applicable to small producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7 . 91 Official Journal of the European Communities No L 195/29 COMMISSION REGULATION (EEC) No 2102/91 of 17 July 1991 on the reduction coefficient on cereals for the 1991/ 1992 marketing year concerning the overall amounts of the aid under the special arrangements applicable to small producers Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 4b (5) thereof, Whereas Article 2 (3) of Council Regulation (EEC) No 729/89 of 20 March 1989 laying down general rules for the special arrangements applicable to small producers as part of the co-responsibility arrangements in the cereals sector (3), as last amended by Regulation (EEC) No 1708/91 (4), provides that the overall amount and- the amounts allocated to the Member States are to be multi ­ plied by a coefficient to take account of the additional co-responsibility levy actually applied ; whereas that coef ­ ficient should be fixed : HAS ADOPTED THIS REGULATION : Article 1 The coefficient referred to in Article 2 (3) of Regulation (EEC) No 729/89 shall be 0,625. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p.1 . (2) OJ No L 353 , 17 . 12. 1990, p. 23 . 0 OJ No L 80, 23 . 3 . 1989, p. 5 . (4) OJ No L 162, 26 . 6 . 1991 , p. 10 .